Exhibit 10.148

IBM Corporation/Brocade Communications Systems, Incorporated.

Amendment #5 to

Goods Agreement

8/3/2009

This Amendment No. 5 (“Amendment”) amends the terms and conditions of Goods
Agreement # (Buyer #4999RO0015) and Supplier # ROC-P-68) (“GA”) between
International Business Machines Corporation (“Buyer”) and Brocade Communications
Systems, Incorporated (“Supplier”). Unless otherwise noted, this Amendment is
effective upon signature of both parties. Transactions performed under this
Amendment will be conducted in accordance with and be subject to the terms and
conditions of this Amendment and the GA, and any applicable Work Authorizations
“(WA’s”). Any capitalized terms not defined in this Amendment will have the
meaning set forth in the GA. In the event of a conflict in the terms of this
Amendment and that of the BA or SOW, the order of precedence will be: (i) this
Amendment, (ii) the GA.

The parties agree to amend the GA as follows:

 

1. Amend Section 8.1 “Microcode License” by adding at the end of Section 8.1(ii)
the following:

“and as part of a standalone diagnostic, update utility or CIM/CDM Provider
distributed by Buyer.”

This Amendment and the GA as amended, are the sole and exclusive statement of
the of the agreement between the parties with regard to the subject matter of
this Amendment, and they supercede and replace any other agreement or
understanding, whether written or oral, with regard to the subject matter. Any
signed copy of this Amendment made by reliable means (e.g., photocopy or
facsimile) shall be considered an original.

The Parties hereto have caused this Amendment to be signed by their respective
duly authorized representatives.

 

AGREED AND ACCEPTED TO:    AGREED AND ACCEPTED TO:

 

INTERNATIONAL BUSINESS MACHINES

CORPORATION

   BROCADE COMMUNICATIONS SYSTEMS, INCORPORATED By:   

/s/ Bryn E. Smith

      By:   

/s/ Charles Leeming

      Supplier Signature    Date 8/3/08       Buyer Signature    Date 8/3/09   
Bryn E. Smith          Charles Leeming       Printed Name          Printed Name
               VP, OEM Sales       Title & Organization          Title &
Organization      

 

Buyer Address:

3039 Cornwallis Road

RTP, NC 27709

        

 

Buyer Address:

1745 Technology Drive

San Jose, CA 96110

            BROCADE          R. Borders /rrb          Legal Approved on:
6/3/2009